PER CURIAM.
The petition for relief from the lower court’s order refusing to seal pretrial discovery is denied without prejudice to reapply to the trial court to conduct an in camera inspection of the pretrial discovery information and material and thereafter determine if any of such material should be sealed and not disclosed to other than the parties prior to the impanelling of a jury in this case. On the present state of the record, this court has no way of knowing from the petition whether the discovery information and material which the petitioner seeks to have sealed contains matters which, if disclosed, would endanger the defendant’s right to a fair and impartial trial.